DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority benefits of 371 of PCT/US18/68234 filed on 12/31/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
This is a Non-Final Rejection office action for application Serial No. 16/620,786. Claims 1-20 have been examined and fully considered.
Claims 1-20 are pending in Instant Application.
Claim Objections
Claim 13 is objected to under 37 CFR 1.75(c) as being in improper form because an  independent claim 1 and multiple dependent claim(s) 2-12.  See MPEP § 608.01(n).  Accordingly, the claim 13 not been further treated on the merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Claim 1 is directed to a computer implemented method. Therefore, claim 1 is within at least one of the four statutory categories.
	Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed
to determine whether the recite subject matter that falls within one the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
	Independent claim 1 includes limitations that recite an abstract idea and will be used as representative claim for the remainder of the 101 rejection. Claim 1 recites:
	A computer-implemented method for providing navigation directions, the method comprising: 
	receiving, by one or more processors, a request for navigation directions to a destination; 
	identifying, by the one or more processors, a two-dimensional shape enclosing a plurality of access points, to which the destination is logically mapped; 
	selecting, by the one or more processors, an access point from the plurality of access points as a preferred destination; and 
	generating, by the one or more processors, navigation directions to the preferred destination in response to the request.
	The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its boarded reasonable interpretation, the claim covers performance of the limitation in the human mind. Specifically, “receiving”  step encompasses a driver is 
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
	A computer-implemented method for providing navigation directions, the method comprising: 
	receiving, by one or more processors, a request for navigation directions to a destination; 
	identifying, by the one or more processors, a two-dimensional shape enclosing a plurality of access points, to which the destination is logically mapped; 
selecting, by the one or more processors, an access point from the plurality of access points as a preferred destination; and 
	generating, by the one or more processors, navigation directions to the preferred destination in response to the request.
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
	Regarding the additional limitations of “by the one or more processors” the examiner submits that these limitations are an attempt to generally link additional elements to a technological environmental. In particular, the “receiving…, identifying…, selecting…, generating…” by the one or more processor is at a high level of generality  and merely automates these steps, therefore acting as a generic computer to perform the abstract idea.  The processor(s) is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The additional limitation is no more than mere instructions to apply the exception using a computer (the processor(s)).
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, 
	Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a system amounts to nothing more than mere instructions to apply the exception using generic computer components or to a particular technological environment or field of use. Mere instructions to apply an exception using generic computer components or limitations that limit to a particular technological environment or field of use cannot provide an inventive concept. Hence, the claim is not patent eligible.
	Dependent claim(s)s 8-12 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application recites the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim(s) 1-6, and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Shynar et al. (US 8,938,358l) in view of DeGrazia (US 2008/0046170).
Regarding claim 1, Shynar discloses a computer-implemented method for providing navigation directions (see at least col. 2, “Subject matter is directed to a system and method for suggesting alternative travel destinations to a user of a computer-based mapping system (e.g., Google Maps for Mobile)”), the method comprising: 
	receiving, by one or more processors, a request for navigation directions to a destination (see at least col. 3, “location information associated with the travel patterns of the users after requesting driving directions to a given travel destination. For instance, after receiving a request from a user for directions to a particular travel destination, data regarding the user's movement may be collected and analyzed to deter mine if the user actually traveled to the requested destination or to a completely different destination”); 	
	… 
	selecting, by the one or more processors, an access point from the plurality of access points as a preferred destination (see at least col. 11, “For instance, as will be described below with reference to FIG. 4, a user may be provided with multiple options for alternative travel destinations displayed on a suitable user interface. Thus, in several embodiments, the user's input selection may be used as a signal or factor for determining the quality score of one or more of the alternative destinations (e.g., by scoring selected destinations higher than non-selected destinations)”); and 
at 218 and 220, the server device may receive the query and subsequently generate appropriate query results. For example, if the query transmitted by the client device requests driving directions to the selected alternative travel destination, the server device may generate a driving route for traveling from the user's current location (or from another point or origin) to the selected alternative travel destination”).
	Shynar does not explicitly teach
	…identifying, by the one or more processors, a two-dimensional shape enclosing a plurality of access points, to which the destination is logically mapped…
	However, in the same field of endeavor, DeGrazia teaches
	…identifying, by the one or more processors, a two-dimensional shape (see at least Para. [0023], “The user location finder 24 may be configured to attempt to locate a user via GPS 30 before using other methods. Thus, when a navigation request is received the finder 24 first communicates with a GPS 30 to identify a longitudinal and latitudinal position for the user”) enclosing a plurality of access points, to which the destination is logically mapped (see at least Para. [0028], “the network 8 includes wireless access points located throughout a building. When a person carrying a WiFi enabled device walks through the building, the WiFi enabled device continually chats with the wireless access points”)…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify Shynar by combining …identifying, by the one or more processors, a two-dimensional shape enclosing a plurality of access points, to which the destination is logically mapped… as taught by DeGrazia. One of ordinary skill in the art would 
	Regarding claim 2,  Shynar in view of DeGrazia teaches the computer-implemented method of claim 1. Shynar further discloses comprising: 
	training, by the one or more processors, a machine learning model that outputs an access point based on a destination, including applying training (see at least col. 11, “each factor/criteria may be given a certain weight depending on predetermined settings and/or user-defined settings. Alternatively, a suitable machine learning technique may be implemented to determine which combination of factors/criteria should be used to most accurately assess each potential alternative travel destination. For instance, a recent publication entitled "Large Scale Online Learning of Image Similarity Through Ranking" (Chechik et al) describes one example of a suitable  learning algorithm and methodology that may be utilized to determine how to combine the various factors/criteria in the most effective and efficient manner”) data that includes (i) a plurality of destinations to which users requested navigation directions (see at least col. 12, “As shown, in response to the user submitting a query related to a specific travel destination, a plurality of alternative travel destinations may be presented to the user in the form of selectable interface elements 302 (e.g., with the elements 302 ordered randomly or according to their quality scores). By selecting one of the alternative travel destinations, the user may indicate that, instead of receiving query results for the requested travel directions, he/she would rather receive query results for the selected destination”) and (ii) for each of the plurality of destinations, respective locations to which the users travelled after completing respective navigation sessions to the corresponding destinations, wherein at least a subset of the locations defines the plurality of access points (see at least col. 3, “after requesting driving directions to a specific destination, a user may actually travel to a different destination. For example, as shown in FIG. 1, instead of traveling to the requested travel destination 12, the user deviated from the suggested route and completed his/her journey at an alternative destination 14. In many instances, this alternative destination 14 may be related to or associated with the requested travel destination 12. For example, in the illustrated embodiment, the requested travel destination 12 may correspond to a particular attraction (e.g., a sports arena, a concert hall, a shopping mall, etc.) and the alternative destination 14 may correspond to a location for parking near the attraction (e.g., a parking lot or parking garage) or a restaurant near the attraction”; and col. 9, “a geographic location(s) may also be identified as a potential alternative travel destination(s) based on its proximity to the requested travel destination (regardless of whether previous users have traveled to such geographic location(s)). For instance, in one embodiment, all businesses (e.g., restaurants, shops, etc.), potential parking areas and/or other points-of-interest (e.g., user-defined points-of-interest)
located within a given distance of the requested travel destination may be identified as potential alternative travel destinations. In another embodiment, any points-of-interest that are within a given distance from the requested travel destination and that also share a common feature with or have similar characteristics to the requested travel destination may be identified as potential alternative travel destinations”);  
	wherein the identifying and the selecting include applying the destination to the machine learning model (see at least col. 11, “a suitable machine learning technique may be implemented to determine which combination of factors/criteria should be used to most accurately assess each potential alternative travel destination”).  
Regarding claim 3, Shynar in view of DeGrazia teaches the computer-implemented method of claim 2, wherein training the machine learning model includes applying boundary data that indicates boundaries of two-dimensional shapes associated with respective ones of the plurality of destinations (see at least col. 3, “by aggregating travel pattern data from a plurality of users that requested driving directions to the same travel destination, one or more alternative destinations may be identified as being associated with the requested travel destination. Thereafter, when another user enters a query related to the same travel destination ( e.g., a search query or a query for driving directions), the identified destination(s) may be suggested to the user as a potential alternative(s) to receiving query results for the requested travel direction”).  
Regarding claim 4, Shynar in view of DeGrazia teaches the computer-implemented method of claim 2. Shynar further discloses wherein training the machine learning model includes applying trajectory data that indicates, for at least some of the navigation sessions, trajectories made up of position (see at least col. 3, “suggested routing information based on the origin and destination information and provide the routing information to the user (e.g., by mapping the suggested route onto a display screen of the device and/or by providing audible cues for navigating along the route). For example, as shown in FIG. 1, a suggested route may be displayed in response to a user's request for driving directions from his/her current location 10 to a nearby travel destination 12. The user may then, if desired, travel along the suggested route to the requested travel destination 12”) and time tuples (see at least col. 5, “Alternatively, the location monitoring component 118 may be any other suitable module, sensor and/or component that is capable of determining location information for the computing device 110. The location information may include, for example, time-stamped geographic coordinates for the computing device 110, which may, in turn, allow the travel velocity of the computing device 110 to be determined”).  
Regarding claim 5, Shynar in view of DeGrazia teaches the computer-implemented method of claim 2, where Shynar further discloses wherein training the machine learning model (see at least col. 11, “a suitable machine learning technique may be implemented to determine which combination of factors/criteria should be used to most accurately assess each potential alternative travel destination. For instance, a recent publication entitled "Large Scale Online Learning of Image Similarity Through Ranking" (Chechik et al) describes one example of a suitable learning algorithm and methodology that may be utilized to determine how to combine the various factors/criteria in the most effective and efficient manner”) includes applying contextual signals for at least some of the navigation sessions (see at least col. 5, “The computing device 110 may also be location-enabled and, thus, may include a location monitoring component 118 for generating location information for the computing device 110. For instance, the location monitoring component 118 may be a GPS module or sensor configured to determine location information for the computing device 110 based on signals received from one or more satellites”), and wherein the identifying and the selecting include applying a contextual signal related to the request for navigation directions to the machine learning model (see at least col. 5, “the computing device 110 may also be configured to communicate with another computing device 130 over the network 122. In several embodiments, the computing device 130 maybe a server, such as a web server, that provides information to a plurality of client computing devices (e.g., computing devices 110,160,162,164) over the network 122. For example, the computing device 130 may receive a request from the computing device 110 and locate information to return to the device 110 that is responsive to the request. The computing device 130 may take any applicable form, and may, for instance, include a system that provides search services, such as the services provided by Google Inc.”). 
Regarding claim 6, Shynar in view of DeGrazia teaches the computer-implemented method of claim 5, wherein a contextual signal for a navigation session includes at least one of: 
	(i) requestor data identifying at least one of (i) a type of activity to which the navigation session pertains or (ii) user preferences (see at least col. 8, “By receiving and/or storing such travel pattern data, the server device may be configured to suggest alternative destinations to users requesting travel directions to a given travel destination. For instance, as shown in FIG. 3, at 204, a user of a client device may transmit a query to the server device related to a requested travel destination. This query may, for example, be a search query for the requested travel destination, a query for driving directions to the requested travel destination or any other suitable query. The server device may, at 206, receive the user's query and, at 208, may analyze the stored travel pattern data to identify one or more geographic locations associated with the requested travel destination. Specifically, the server device may be configured to analyze the travel pattern data to identify the actual travel pattern(s) of a previous user(s) (including past data from the current user) that requested driving directions to the same travel destination. For example, as indicated above, the travel pattern data may allow the server device to identify the final driving destination(s) of a user(s) that previously requested driving directions to such travel destination”), 
	(ii) a time at which the navigation session occurred, 
	(iii) weather during the navigation session, 

Regarding claim 8, Shynar in view of DeGrazia teaches the computer-implemented method of claim 1. Shynar further discloses wherein the destination is a first street address, and wherein selecting the access point includes selecting a second street address different from the first street address (see at least col. 6, “The map database 138 may also store street information. In addition to street images in the tiles, the street information can include the location of a street relative to a geographic area or other streets. For instance, the map database 138 may store. For instance, the map database 138 may store information indicating whether a user can access one street directly from another street. The street information may further include street names where available, and potentially other information, such as distance between intersections and speed limits. All or some of the foregoing can be used by processor(s) 132 to compute a route between an origin and a requested travel destination”).  
Regarding claim 9, Shynar in view of DeGrazia teaches the computer-implemented method of claim 8. Shynar further discloses wherein the first street address and the second street address (see at least col. 6, “The map database 138 may also store street information. In addition to street images in the tiles, the street information can include the location of a street relative to a geographic area or other streets. For instance, the map database 138 may store. For instance, the map database 138 may store information indicating whether a user can access one street directly from another street”), however, Shynar does not explicitly disclose correspond to two respective entrances to a building.  
	However, in the same field of endeavor, DeGrazia teaches
When arriving at the parking lot for the building, he user may then use the cell phone to send another navigation request over the cellular network to the server 22 to determine which building entrance to use. After entering the proper door, the user may then check out a portable navigation device that communicates wirelessly with the navigation server 22 through an access point in enterprise network 8”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify Shynar by combining …correspond to two respective entrances to a building as taught by DeGrazia. One of ordinary skill in the art would have been motivated to make this modification in order accurately locate the user using the GPS (see at least Para. [0023]).
Regarding claim 10, Shynar in view of DeGrazia teaches the computer-implemented method of claim 1. Shynar further discloses wherein the destination is a set of geographic coordinates (see at least col. 5, “the location monitoring component 118 may be any other suitable module, sensor and/or component that is capable of determining location information for the computing device 110. The location information may include, for example, time-stamped geographic coordinates for the computing device 110”), and wherein selecting the access point includes selecting a street address (see at least col. 6, “the street information can include the location of a street relative to a geographic area or other streets. For instance, the map database 138 may store information indicating whether a user can access one street directly from another street. The street information may further include street names where available, and potentially other information”). 
Regarding claim 11, Shynar in view of DeGrazia teaches the computer-implemented method of claim 1. Shynar further discloses wherein the destination is a geographic entity including multiple parking locations (see at least col. 3, “In many instances, this alternative destination 14 may be related to or associated with the requested travel destination 12. For example, in the illustrated embodiment, the requested travel destination 12 may correspond to a particular attraction (e.g., a sports arena, a concert hall, a shopping mall, etc.) and the alternative destination 14 may correspond to a location for parking near the attraction (e.g., a parking lot or parking garage)”), and wherein selecting the access point includes selecting one of the multiple parking locations (see at least col, 1, “It is often the case that a user of a computer-based mapping system desires to travel to a certain destination but actually issues a query related to a different destination. For example, a user may issue a query for a particular sports arena when in fact the user actually intends to travel to a parking lot or parking garage near the sports arena”; and col. 9, “For example, a geographic location(s) may also be identified as a potential alternative travel destination(s) based on its proximity to the requested travel destination (regardless of whether previous users have traveled to such geographic location(s )). For instance, in one embodiment, all businesses 15 (e.g., restaurants, shops, etc.), potential parking areas and/or other points-of-interest ( e.g., user-defined points-of-interest) located within a given distance of the requested travel destination may be identified as potential alternative travel destinations”).  
Regarding claim 12, Shynar in view of DeGrazia teaches the computer-implemented method of claim 1. Shynar discloses wherein identifying the two-dimensional shape includes processing imagery of a geographic area that includes the destination to identify physical boundaries of the destination (see at least col. 6, “Referring still to FIG. 2, the map database 138 of the computing device 130 may store map-related information, at least a portion of which may be transmitted to or present in a client device, such as the computing device 110. For instance, the map database 138 may store map tiles, where each tile is an image of a particular geographic area. Depending on the resolution (e.g. whether the map is zoomed in or out), a single tile may cover an entire state in relatively little detail or just a few streets in high detail”).
Regarding claim 14, recites analogous limitations that are present in claim 1, therefore claim 14 would be rejected for the same reasons above. A client device (see at least col. 6, “a client device, such as the computing device 110”) comprising: 
	one or more processors (see at least col. 5, “computing device 110, the computing device
130 includes a processor(s) 132”); 
	a user interface (see at least col. 12, “the server device may be received by the client device and subsequently presented to the user. For example, FIG. 4 illustrates an example user interface 300 that may be utilized to display”); 
	a non-transitory computer-readable memory storing instructions that, when executed by the one or more processors (see at least col. 5, “the processor(s) 132 may be configured to execute instructions stored in the memory 134 to provide routing information to a user based at least in part on information stored in its various databases. For example, within the computing device 130, processor(s) 132 may compute a route in response to requests from a client device, such as the computing device 110”), cause the client device to:
	transmit, to a server via a communication network (see at least col. 7, “client devices (e.g., computing devices 110, 160, 162, 164) may include location monitoring components 118 configured to generate location information related to the current location of each device, which may then be transmitted to the computing device 130 via the network 122”)…
Regarding claim 15, recites analogous limitations that are present in claim 8, therefore claim 15 would be rejected for the same reasons above.
Regarding claim 16, recites analogous limitations that are present in claim 10, therefore claim 16 would be rejected for the same reasons above.
Regarding claim 17, recites analogous limitations that are present in claim(s) 1 and 14, therefore claim 17 would be rejected for the same reasons above.
Regarding claim 18, recites analogous limitations that are present in claim 12, therefore claim 18 would be rejected for the same reasons above.
Regarding claim 19, recites analogous limitations that are present in claim 6, therefore claim 19 would be rejected for the same reasons above.
Regarding claim 20, recites analogous limitations that are present in claim 2, therefore claim 19 would be rejected for the same reasons above.












Claim (s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shynar in view of DeGrazia as applied to claim 2 above, and further in view of Levi Bellaiche (EP3843002A1).
Regarding claim 7,  Shynar in view of DeGrazia teaches the computer-implemented method of claim 2,  where Shynar in view of DeGrazia teaches wherein training the machine learning model, however, neither Shynar nor DeGrazia further includes initializing the model using probabilities inversely proportional to distances between access points and geographic coordinates associated with the destinations.
	However, in the same field of endeavor, Levi teaches
The system may use a suitable thinning algorithm (e.g., an algorithm named "Zhang-Suen" thinning algorithm) to obtain the skeleton of the image. This skeleton may represent the underlying road structure, and junctions may be found using a mask (e.g., a point connected to at least three others). After the junctions are found, the segments may be the skeleton parts that connect them. To match the drives back to the skeleton, the system may use a Hidden Markov Model. Every GPS point may be associated with a lattice site with a probability inverse to its distance from that site. Use a suitable algorithm (e.g., an algorithm named the "Viterbi" algorithm) to match GPS points to lattice sites, while not allowing consecutive GPS points to match to non-neighboring lattice sites”) and geographic coordinates associated with the destinations (see at least Para. [0043], “map database 160 may include data relating to the position, in a reference coordinate system, of various items, including roads, water features, geographic features, businesses, points of interest, restaurants, gas stations, etc.”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify Shynar view of DeGrazia by combining … initializing the model using probabilities inversely proportional to distances between access points and geographic coordinates associated with the destinations as taught by Levi. One of ordinary skill in the art would have been motivated to make this modification in order to a variety of factors and make appropriate decisions based on those factors to safely and accurately reach an intended destination (see at least Para. [0003]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663